

116 HR 8631 IH: Responsible Ownership of Firearms Act of 2020
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8631IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Golden (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish competitive grant programs to incentivize the safe and responsible storage of firearms, and for other purposes.1.Short titleThis Act may be cited as the Responsible Ownership of Firearms Act of 2020.2.Sense of congressIt is the sense of Congress that—(1)since 1999, more than 15,000 law enforcement agencies have partnered with nonprofit organizations to distribute more than 38 million firearm safety education kits, which include firearm locking devices and informational materials, to firearm owners in all 50 States and 5 U.S. territories;(2)in addition to providing for the secure storage of countless firearms, these actions have raised awareness about safe and responsible firearm ownership and the importance of storing firearms securely when not in use, which has proven effective in preventing unauthorized access to firearms thereby reducing and preventing accidents, theft, and misuse, including suicide; and(3)Federal investment in enhancing and expanding these efforts is critical to educating a broader proportion of the public while keeping operable firearms out of the hands of those who cannot be trusted to use them responsibly.3.Establishment of competitive grant program(a)PurposeThe purpose of this program is to reduce the rates of accidental death, theft, criminal misuse, and suicide through the safe and responsible storage of firearms when not in use.(b)EstablishmentThe Attorney General, through the Bureau of Justice Assistance of the Office of Justice Programs of the Department of Justice shall establish a competitive grant program to make funds available to nonprofit organizations to purchase firearm safety education kits for distribution to the public.(c)ActivitiesIn carrying out this section, the Director of the Bureau of Justice Assistance shall make available grants to nonprofit organizations to partner with local, State, or tribal law enforcement agencies to:(1)purchase and distribute firearm locking devices to firearm owners; and(2)develop and distribute educational materials on safe and responsible gun ownership, safe firearm storage and firearm safety in general.The educational materials shall not include information intended to prevent, preclude, or dissuade the legal use, possession, or ownership of firearms. (d)Eligible entities(1)An entity eligible to receive funding under this section shall be—(A)a nonprofit organization; and(B)identified as having the technical and logistical experience, and financial capabilities needed to carry out activities under subsection (c).(2)The Attorney General, through the Department of Justice Office of Justice Programs, shall prioritize for receipt of a grant under this Act eligible entities that have a history of effectively participating in activities set forth in subsection (c).(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to be available until expended.4.Rule of constructionNothing in this Act, or any amendment made by this Act, shall be construed to—(1)authorize the establishment, directly or indirectly, of a national firearms registry; or(2)promote or require mandatory firearm storage requirements.